﻿83.	Mr. President, the delegation of Burundi wishes to address its warmest congratulations to you on your brilliant election to preside over the thirty-second session of the General Assembly of the United Nations. Your outstanding qualifications as a statesman and as a diplomat as well as your commitment to defend and ensure the triumph of the ideals and objectives of our Organization are an earnest of the success of the work of the present session.
84.	My delegation justly assesses this unanimous choice of yourself as tribute paid your country, Yugoslavia, which, within the non-aligned movement, has always struggled for peace, justice and international co-operation on an equal footing. Burundi enjoys ties of friendship and solidarity with your country and therefore feels particularly proud to work under your leadership
85.	May I repeat to you, Mr. President, the commitment of my Government to co-operate closely with you to ensure the total success of the noble task that has been entrusted to you by the Assembly.
86.	I also wish to pay a well-earned tribute to Mr. Hamilton Shirley Amerasinghe, the outstanding representative of Sri Lanka, for the skilful and noble way in which he directed the work of the thirty-first session of the General Assembly. Guided by the principles of the Charter of the United Nations, Mr. Amerasinghe led with tact and competence all the varied complex negotiations touching on the very delicate questions dealt with -at the previous session. He has earned our thanks.
87.	On behalf of my Government, I should like also to express our great admiration for the Secretary-General of the United Nations, Mr. Kurt Waldheim, for his tireless dedication to our Organization. Since he assumed his high post, the Secretary-General has imposed upon himself great sacrifices to have the ideals of the Charter prevail in all circumstances, particularly in the fields of decolonization, international security and fruitful co-operation among States. The renewal of his mandate is the highest accolade that the international community could bestow upon him. The Government of the Republic of Burundi, on whose behalf I have the honour to speak, reiterates its confidence in him and supports him in his efforts to make of our Organization "the crucible in which a new community of all humanity will be moulded" devoted to co-operation and solidarity in the fulfilment of the great tasks and plans for the future.
88.	The entry of the Republic of Djibouti and the Socialist Republic of Viet Nam to our Organization constitutes new victories for all the justice-loving and freedom-loving peoples of the world. The independence of Djibouti is part of the history of the glorious struggle of national liberation movements against colonialism and foreign domination. It reminds the international community that the era of colonization and servitude has passed. The delegation of Burundi wishes these friendly countries continued successes in the consolidation of their independence.
89.	The admission of the Socialist Republic of Viet Nam to our Organization is a tribute paid to its gallant people, whose courage, unity and determination earned them the most outstanding victory against the most daunting of foes. The triumph of the Vietnamese people is an unchallengeable proof that a people that is united and .revolutionary can foil all plots against its unity and independence. It is an example of sacrifice that proves to us that the future of peoples belongs to those that are willing to rise arms in hand and that it is necessary from the first to wrest significant victories from the enemy so that the enemy will genuinely embark on the path of negotiation. However, the feelings of joy and admiration created by this admission must not blind us to the obligations of the international community towards the Vietnamese people. Viet Nam, the victim of the most bloody neo-colonialist war of aggression known to history, has to face immense problems of national reconstruction. The people of Burundi, which has always called for a halt to imperialist aggression against the friendly people of Viet Nam, is happy to enjoy ties of friendship and solidarity with that country. On behalf of my Government, I wish to express our hopes that the Socialist Republic of Viet Nam will be successful in its great task of reconstruction.
90.	The heroic and victorious struggle of the people of Viet Nam falls within the context of the universal revolutionary struggle which the peoples are unleashing in order to shake off foreign aggression and to build a new society based on justice and equality. From that standpoint the delegation of Burundi feels that the social revolution, in the course of the last 12 months, has scored great victories in the world.
91.	The date 1 November 1976 marked a decisive turning- point in the history of the people of Burundi, which decided to put an end to the after-effects of colonization and to the contradictions of the old regime. In fact, the Burundi people decided to make a radical change that did not entail the shedding of a single drop of blood. The political, economic and social retrogression of the country had created a climate that cried out for new structures that would meet the aspirations of the Burundi people, determined to consolidate its age-old unity, its cultural identity and its accessibility to the world.
92.	The conditions for these profound and popular changes were established: the peasants, the workers,, the intellectuals and the military, in a sacred alliance under the leadership of His Excellency Colonel Jean-Baptiste Bagaza, the President of the Second Republic, undertook a process of social, cultural, political and economic liberation.
93.	One of the measures that we had inherited from colonization was a minimum personal levy. This head tax, added to the income tax, had proved socially unjust because it fell upon every adult male, without distinction, simply by virtue of his existing. The source of much misery, it forced many heads of family to live in uncertainty of the morrow or in servitude. In its concern to ensure social justice, the new regime suppressed that servitude. The people warmly greeted that decision, which liberated the men of Burundi, and turned their efforts from then on, unhindered, to agricultural and industrial production.
94.	Aware of the need to struggle against food shortages, the Government of the Second Republic is adopting a policy of harnessing all the national possibilities. To this end a number of measures have already been taken; as far as land is concerned, an agrarian reform has been carried out. That important decision makes possible the rational exploitation of land with a view to the carrying out of farming and livestock projects and the equitable distribution of land to the peasants. That policy foiled the plans of those who wanted to take the fertile land from the peasants and distribute it to an emerging national bourgeoisie. The recovery of all of this land for the benefit of the whole community and the elimination of all forms of bondage inherent in the feudal system of other days were welcomed enthusiastically by the people of Burundi. In order to exploit fully the land available in a country with one of the most dense populations in Africa, the Government is engaged in a policy of resettlement of the population. It plans to establish conditions more favourable for housing and the supply of drinking water to rural areas. In this context, the objectives and recommendations laid down by the Habitat Conference at Vancouver and the Water Conference at Mar del Plata will find a more appropriate framework for their application, on condition, of course, that there is bilateral and international cc-operation. The Government hopes also to set up in-its village centres health and education services. This effort of national recovery cannot succeed unless there is popular participation in national decisions. That is why the new regime has created conditions favourable to a more intense political participation by the Parti de l'unite pour le progres national. Today that party, which has recovered national independence and the dignity of the Burundi people, is so formed that each Burundi may participate actively in national life and express his views freely. For a number of months, seminars have been organized throughout the country at which public debates are held on all the important problems with which we are confronted. All are invited to share in this exercise of national debate. The Government, basing itself on the conclusions of these seminars, will be able to plan and carry out the development of the country.
95.	The economic liberation in which we are engaged is based on the profound determination to rely on our own ability and the firm will to exercise sovereignty over national resources for the benefit in the first place of the Burundi people. It is from that standpoint that we shall carry out negotiations to develop our mineral resources.
96.	This policy of industrialization must go hand in hand with the intensification and diversification of agriculture, which is the major priority for a country where 90 per cent of the population is rural.
97.	The main objective of the new regime is to satisfy, as soon as possible, the basic needs of each Burundi in such fields as food, health, education and housing in a healthy society based on equity, justice and liberty. The new society of Burundi that emerged from the movement of 1 November 1976 allows all citizens, without distinction as to race, sex, or religious conviction or philosophy, to enjoy their civil and political, economic, social and cultural rights. Hence, in the new Burundi, freedom of opinion and of expression. is guaranteed. Freedom of worship is assured; education is free; and the right to own property and the right of land tenure have just been completely recovered. The right to housing and to health care also is a real objective, although the Government is aware of the immense task that remains to be accomplished in this field. Finally, let it be noted that in this country, whose hospitality is legendary, there has not been a single political prisoner since the profound and peaceful revolution of 1 November 1976.
98.	The new Burundi has become the favoured land in the effective application of all the fundamental human rights. I am therefore proud to be the representative of a regime which respects in its actions the purposes and principles of the United Nations Charter, and which applies to its nationals and to foreigners alike the provisions of the Universal Declaration of Human Rights. The people of Burundi, who have just won a great victory, on the one hand by throwing the vestiges of colonialism into the dustbin of history, and on the other hand by overcoming internal contradictions, wishes to contribute to a greater extent to the freedom of other peoples still dominated by imperialism, racism and colonialism,
99.	The Government of Burundi is deeply concerned by the violation of fundamental human rights in different parts of the world. In many countries torture has become a daily occurrence and fundamental freedoms are trodden under foot. It will be said, no doubt, that the history of mankind is unfortunately made up in part of these inhuman practices. The renewal of the defence of human rights, cannot but delight my delegation. Nevertheless, that feeling of satisfaction for my delegation is mixed with a degree of disappointment. Some Governments in fact wish to use the Universal Declaration of Human Rights as a new political weapon against certain States whose socio-political regimes appear to them to be a challenge to their own systems of Government. In the end, in this confrontation, the role of the individual is but that of a screen for their plan to interfere in the internal affairs of other sovereign States with a view to overcoming them politically, economically or even militarily.
100.	My delegation believes that a State Member that has relations of co-operation with a regime that is condemned by the international community for having committed crimes against mankind and for having constantly violated fundamental human rights and freedoms has no credibility when it claims to defend human rights. Thus all States, all organizations, governmental or not, which have cooperative links of any nature whatsoever with the Vorster regime cannot pose as champions of the Universal Declaration of Human Rights, for they are strengthening the system of apartheid, which is, on the model of nazism and fascism, a crime against mankind and a threat to international peace and security.
101.	At least once a year, virtually all the States Members of our Organization and many governmental organizations condemn the system of apartheid and those who uphold its regime. World opinion is deeply affronted by the inhuman situation that prevails in South Africa. The international community is convinced that apartheid must be eliminated, in the first place because it is a crime against humanity; in the second place, because apartheid is a real insult to human dignity and grave threat to international peace and security; in the third place, so that the African continent may regain its dignity, which has been denied to it for centuries and at last play its rightful role in international affairs. Finally, this cancer that gnaws at the southern part of the African continent must disappear to pave the way for true international co-operation. In spite of this almost universal condemnation by the international community, the blacks, who comprise the overwhelming majority of the •population, are denied the most elementary rights. Through repressive laws, the Vorster regime conducts arbitrary arrests, murders of innocent people, systematic torture and assassinations of political detainees. The latest to which the international community has been witness is that of Steven Biko, to whom our Organization has paid a moving tribute.
102.	By virtue of the racial segregation laws, millions of people are brutally sent to arid reserves or urban ghettos. Thousands of patriots are tortured, massacred or exiled.
103.	The arrogance of the South African regime has encouraged it not only to show contempt for the resolutions adopted by the General Assembly and the Security Council, but also to carry out armed aggression against the People's Republic of Angola and Namibia. To confirm the warlike intentions of the Pretoria regime, South Africa has recently promulgated an alleged Internal Security Amendment Act, under which the Vorster regime extends the South African sphere of defence to the south of the Sahara. The north of the Sahara is the sphere of aggression reserved for Israel.
104.	It must be pointed out also that this alliance of aggression has led Pretoria and Tel Aviv to co-operate in the military and nuclear sphere. The two racist and Zionist regimes have now acquired nuclear capacity.
105.	The response to this challenge of the international community by South Africa has been given by the South African people themselves whose heroic struggle has aroused sympathy and indignation everywhere in the world. The people of South Africa tried to recover their rights by peaceful means, but that approach cost them very dear. They were forced by the increased brutality and pressure of the criminal regime to choose other means with which to conduct their struggle. The Government of the Republic of Burundi supports unreservedly the struggle which the people of South Africa have been forced to undertake. I appeal to all States to give political and material support to this legitimate struggle being waged by the people of South Africa under the leadership of its liberation movement to wipe this scourge from our planet.
106.	My delegation believes that the time has come for all States Members of the Organization, and particularly the permanent members of the Security Council, to apply against South Africa the provisions of Chapter VII of the United Nations Charter. In fact, the regime of apartheid in South Africa constitutes not only a crime against humanity but also a grave threat to international peace and security.
107.	Furthermore, South Africa has already been condemned for its aggression against an independent State, Angola. It constantly violates the recommendations and resolutions of the General Assembly and the Security Council, particularly those that have called for binding sanctions against Southern Rhodesia and those that call upon South Africa to withdraw from Namibia the administration and the forces of illegal occupation that it has there. In furtherance of the isolation of the regime of Pretoria, my delegation makes an urgent appeal to all countries to put an end to their diplomatic, consular or other relations with South Africa. In the light of the acts of aggression committed by South Africa against some countries, the delegation of Burundi, convinced that the regime of Vorster is immoral and hypocritical, feels that it is imperative to impose a total embargo on all weapons destined for South
Africa, and while it is still possible, to revoke all military licences granted to the Government of South Africa. At this crucial and decisive stage of the struggle of the people of South Africa, it would be cynical to offer weapons of mass destruction to some, while advising others calmly to bow their heads before Vorster's executioners. The Nazi and Fascist regimes were only eliminated by armed resistance. Immediate commercial interests that operate because of apartheid cannot make us forget history or prevent us from looking to the future. The people of South Africa will be victorious, regardless of the sacrifices they will have to make.
108.	In speaking, of Namibia, the delegation of Burundi wishes to reiterate its whole-hearted support for the people of Namibia in their struggle, under the leadership of their only movement of national liberation, SWAPO, to achieve self-determination, national independence and freedom in a united Namibia. The illegal and colonialist occupation of Namibia by South Africa constitutes an act of aggression against the people of Namibia and a challenge to the United Nations. This seizure of Namibia is a systematic violation by South Africa of the obligations imposed by the Charter of the United Nations, the Universal Declaration of Human Rights, and the Declaration on the Granting of Independence to Colonial Countries and Peoples. On behalf of my Government, I whole-heartedly condemn South Africa for those acts of aggression against the people of Namibia and against the United Nations. I furthermore reaffirm the fact that the sole legal authority entitled to administer the Territory until its independence is the United Nations Council for Namibia.
109.	We know that, lately, the five Western Powers of the Security Council have advocated a negotiated settlement of the question of Namibia. My Government supports the programme of action adopted by the Central Committee of SWAPO in the course of its meeting from 28 July to 1 August of 1976 at Lusaka, Zambia. Within the framework of that programme, the delegation of Burundi supports the continuation and intensification of the struggle of the people of Namibia until the total liberation of their Territory is achieved. South Africa must give up its plan to create bantustans, publicly admit the right of the people of Namibia to achieve independence and national sovereignty, and publicly recognize the territorial integrity of Namibia to be absolute and non-negotiable. The dismemberment of Namibia by the annexation of Walvis Bay must be rejected unequivocally by the international community. The United Nations must exercise pressure on South Africa to free all political prisoners without exception South Africa must allow all exiled patriots to return to their homes without fear of arrests or threats. The Vorster regime must withdraw its army and its police from Namibia; it must cease using Namibia as a base for aggression against the neighbouring independent African States. And, finally, constitutional negotiations on Namibia must take place under the aegis of the United Nations with a view to organizing free elections in Namibia, under the control and the supervision of the United Nations. The nomination by South Africa of an administrator for the period of transition is an illegal act, because the Vorster regime is illegally occupying Namibia.
110.	The Burundi delegation therefore calls upon all States to refrain from any act that might hinder the exercise of the authority" of the United Nations Council for Namibia over Namibia. The exploitation of the natural resources of Namibia by South Africa and transnational corporations is a flagrant violation of Decree No. 1 for the Protection of the Natural Resources of Namibia, adopted by the United Nations Council for Namibia with a view to halting the pillage of wealth of the people of Namibia. Need we stress that certain economic and military assistance given by Western Powers to the South African regime is an obstacle to the implementation of resolution 3295 (XXIX) of the General Assembly? This support of the South African regime jeopardizes international peace and security, which is already precarious in the region. Therefore, my delegation makes an urgent appeal to all countries to implement the mandatory embargo on the supply of weapons and spare parts to South Africa, in accordance with the decisions and recommendations of the International Conference in Support of the Peoples of Zimbabwe and Namibia, held in Maputo in May 1977. In the course of the Conference in Maputo, the international community prepared a programme of action for the liberation of the peoples of Namibia and Zimbabwe; and some progress has already been made along the road to independence for Namibia, thanks to that work.
111.	In Zimbabwe the course of events seems to be tending towards decolonization. Thanks to a redoubling of the efforts and an intensification of the armed struggle carried out by the heroic people of Zimbabwe led by the Patriotic Front, the conditions for negotiation on a settlement of the problem seem to have been laid down. In this process of decolonization which has already been begun the Heads of State of the front-line countries, to whom my delegation wishes to pay a sincere tribute, have played a major role. The perseverance of the United Nations has had a profound effect on the United Kingdom, which has at last accepted its responsibility as administering Power: namely, to lead its colony to independence and autonomy.
112.	My delegation welcomed the appointment of a representative of the Secretary-General entrusted with the task of carrying on negotiations regarding the transition to majority government in Southern Rhodesia. However, the chances of settlement in Zimbabwe cannot blind us to the criminal acts which are daily being carried out by the illegal regime of Ian Smith. That regime, which is illegal, since it is a racist minority, has in fact adopted brutal measures of repression to the point of committing genocide against the people of Zimbabwe. Thousands of villagers have been forcibly herded into concentration camps; innocent people have been struck down, tortured and killed. To carry out their brutal repression against the people of Zimbabwe, the illegal regime is even recruiting mercenaries. Furthermore, the illegal regime has committed acts of aggression against Botswana, Mozambique and Zambia. In the economic field, the illegal minority regime has pillaged the resources of Zimbabwe.
113.	In the light of these acts of aggression and. oppression. Member States have no choice but to support the armed struggle of the people of Zimbabwe. In that context, the United Kingdom should act in order to break up .the rebel armed forces of Ian Smith, which have inflicted great loss of life and caused enormous destruction of property both in Zimbabwe and in the neighbouring countries. The special representative of the Secretary-General must also act to redress this situation. It is obvious that it is the armed forces and the police of Ian Smith that must lay down their weapons and not the forces of liberation that will ultimately constitute the regular army of independent Zimbabwe.
114.	The Anglo-American plan, which constitutes a sufficient basis for negotiation, can only succeed if it takes into account the positions that were stated by the Patriotic Front in the Security Council recently: namely, the need to disband the forces of repression of Ian Smith, and to exclude him and all his clique from any settlement, as well as the need for guarantees from the administering Power for the transfer of power to the black majority within the limits laid down; that is to say in the course of 1978.
115.	In fact, the people of Zimbabwe and the freedom- loving peoples of Africa and the world can no longer allow the Rhodesian racists to carry out their plans and to slow down the victories of the peoples of southern Africa in their efforts to prepare the way for liberation.
116.	As long as the regime of Ian Smith stands, the international community must go to the assistance of the Patriotic Front of Zimbabwe to allow it to speed up the achievement of its independence. The international community is also in duty bound to strengthen economic ties against the Salisbury regime by resorting to the terms of Article 41 of the Charter of the United Nations, in accordance with the Maputo Declaration in Support of the Peoples of Zimbabwe and Namibia.
117.	At the side of the peoples of South Africa, Namibia and Zimbabwe, the people of Burundi is one with the people of the Sahara, which has for years courageously fought against colonialism and for self-determination, independence and national sovereignty. My delegation feels that General Assembly resolution 1514 (XV) must be applied to Western Sahara also. That is the only acceptable way in which the Saharan people can continue to make enormous sacrifices to recover their dignity and their freedom under the direction of the Frente POLISARIO. We urge all the countries of the region to act accordingly and to create conditions of peace and co-operation in the region on that basis.
118.	Turning to the Comorian island of Mayotte, my delegation feels that the present status of Mayotte is contrary to respect for the territorial integrity of the Comorian Archipelago. This is clearly a colonial situation which must be ended as soon as possible. The problem, which did not exist when the island was a French colony, arose when France laid down principles for elections the results of which might have allowed the peoples of Mayotte to secede from the rest of the Archipelago. The organization of elections on such a basis appears to my delegation to challenge the very principle of the indivisibility and territorial integrity of the Comorian State.
119.	My delegation fervently hopes that France, which has emerged honourably from more complex situations in the past, will heed the appeals that have been made by the international community so that the island of Mayotte will return to the Comorian State and thus the basis for co-operation between the Comorians and France will be established and international peace and security will be safeguarded in that region.
120.	The manifestations of colonialism are, however, not limited to Africa alone. Colonial situations still persist in Asia and Latin America. Burundi believes that freedom knows no frontiers, and that is why we are at one with peoples struggling for their national independence and dignity, such as the peoples of East Timor and Belize. The treaties on the Panama Canal recently arrived at are an important step towards decolonization and the exercise of sovereignty. That is why my delegation addresses warm congratulations to the people of Panama and its leaders for having achieved a major victory.
121.	We wish to seize this opportunity also to encourage the people of the United States of America and its new administration to comply fully with the obligations they have assumed, which are a credit to them. We believe that the decision will be an important milestone in the elimination of the colonial problems that still plague the world.
122.	The situation in the Middle East is worsening because of Israel's illegal occupation of Palestinian and Arab territories.
123.	The creation of new settlements in the occupied territories is a further obstacle to efforts at achieving a just and lasting peace in the region.
124.	Despite these encroachments on sovereignty and on fundamental human rights, the delegation of Burundi feels that the Palestine question lies at the very heart of the problems of the Middle East. The people of Palestine should therefore have the right of decision. The delegation of Burundi supports the measures advocated at the extraordinary meeting of the Ministers of Foreign Affairs of Non-Aligned countries on 30 September 1977 to ensure the settlement of the problem of the Middle East. The Government of the Republic of Burundi is convinced that for a just and lasting peace to be achieved in the area the following principles must be observed: the total withdrawal by Israel of all territories of Arab countries occupied by force since 5 June 1967, including the holy city of Jerusalem; the restoration of all the inalienable rights of the people of Palestine, including their right to return to self-determination and to the creation of an independent State in Palestine; the participation of the Palestine Liberation Organization at the Geneva Peace Conference on the Middle East as the sole representative of the Palestinian people, the people most vitally affected by the problem of the Middle East.
125.	The delegation of Burundi urges the General Assembly and the Security Council to call upon Israel to renounce its policy of establishing new settlements and scrupulously to respect the provisions of the Geneva Convention relative to the Protection of Civilian Persons in Time of War of 12 August 1949.
126.	The situation in Cyprus also warrants special attention by the international community. The people of Burundi wishes the two communities, both Greek and Turkish, to live in perfect harmony and hopes that the policy of the non-alignment of Cyprus will be safeguarded. Respect for independence, sovereignty and territorial integrity must be ensured by all parties concerned. The delegation of Burundi encourages the efforts of the Secretary-General to achieve an acceptable settlement between the communities of the island.
127.	For a long time the Korean nation has aspired to peaceful and independent reunification, but the presence of foreign troops in South Korea constitutes a major obstacle to the achievement of profound and legitimate aspirations. That is why the delegation of Burundi calls again for the withdrawal of foreign troops from Korea.
128.	The United Nations must more firmly than in the past endeavour to create conditions more conducive to the reunification for which the Korean people is ready to fight to the bitter end..
129.	Guided by the principles of respect for the territorial integrity of countries and non-interference in the domestic affairs of States, the Government of the Republic of Burundi supports the just claims of the people of China to the People's Republic of China.
130.	The question of disarmament is of vital importance to the safeguarding and strengthening of international peace and security. A solution of this problem will allow the peoples of our planet to devote themselves to the needs of development and progress. At the present stage of negotiations, however, my delegation notes with regret that little tangible progress has been achieved. On the contrary, new forms of weapons of mass destruction are being perfected and are still appearing as the number of countries capable of achieving nuclear capability constantly grows. Year after year, military budgets increase alarmingly. Each year more than $300 billion is devoted to military expenditures, and a number of experts devote their time to research on more lethal instruments while they could be concerned with proposing new ways of controlling certain phenomena of nature which remain inexplicable, such as droughts, floods and earthquakes, which already cause so much suffering to mankind. The unrestrained arms race leads the delegation of Burundi to feel it is high time to draw up a programme of action to wipe out the spectre of a new world war of annihilation.
131.	In this context my Government feels that the United Nations is the right forum for negotiations. As far as principles are concerned, my delegation feels that the problem of disarmament must be examined in all its aspects and that there must be general and complete disarmament under strict and effective international control. The conclusion of a treaty of that kind might well be negotiated within the framework of the Conference of the Committee on Disarmament, whose mandate could be extended by the General Assembly.
132.	As far as specific measures are concerned, the United Nations should encourage the United States and the Soviet Union to continue their strategic arms limitation talks. Pending the conclusion of a treaty on general and complete disarmament, my delegation feels the following measures cc well be taken by all States: first, a solemn commitment not to use nuclear weapons; secondly, the prohibition of the emplacement of new nuclear weapons on the territory of other States; thirdly, the removal of nuclear hardware from the territory of other States; fourthly, the creation of nuclear-weapon-free zones of peace and cooperation in different regions of the world; fifthly, the liquidation of military bases located in foreign territories.
133.	Obviously, those specific measures cannot be completed until the special session of the General Assembly on disarmament. My delegation welcomes the initiative of the Soviet Union concerning the holding of a special session of the General Assembly in 1978.
134.	In fact, today more than ever before in history it is important for its salvation that mankind know that peace and welfare can be guaranteed not by the accumulation of nuclear weapons, but only by respecting human rights and the right of peoples to self-determination, independence and economic development.
135.	Our Organization's noble objectives-namely international peace and security among others-cannot truly be achieved while the immense majority of mankind wallows in misery and suffers hunger, ignorance, illiteracy and many grave privations. Since every man has a right to welfare and security, economic and social progress seems to be a priority and the way to ensure the exercise of these fundamental rights. Thus, the people of Burundi welcomed with a sense of relief the decisions and recommendations of the General Assembly during its sixth and seventh special sessions. We are gratified at the Programme of Action on the Establishment of a New International Economic Order and the Charter of Economic Rights and Duties of States.
136.	These important steps towards economic liberation, have not, unfortunately, reduced the growing gap between the developed and developing nations. On the contrary, lately the economic and monetary crises have only increased the unsettling effects on the already fragile economies of the developing countries, particularly the less developed and land-locked countries. No effective solution has been found to the problems of basic commodities, debts, balance of payments, protection of purchasing power in the developing countries, trade, the transfer of technology, the constant increase in the flow of tangible resources and access to capital markets.
137.	My delegation feels that the Paris Conference was useful in that it provided the elements that should serve as the basis for future negotiations. We thank France for having been host to the Conference. We also appreciate the true worth of the results obtained during the course of that Conference. However, the Government of Burundi shares the conviction of the non-aligned countries that the main cause of the deterioration in international economic relations lies in the absence of political will on the part of certain Powers, clinging as they do to protectionism. At this critical moment in the economic struggle, Burundi is glad it enjoys co-operation and solidarity with the Group of 77, which has prevailed over the divisive manoeuvres indulged in during the difficult negotiations of the North-South Conference and the thirty-first session of the General Assembly.
138.	.Burundi upholds the declaration of the Ministers of Foreign Affairs of the States members of the Group of 77 which met on 29 September 1977 at the Headquarters of the United Nations in New York. We are convinced that the establishment of a new international economic order is in the interests of the international community and, therefore, Burundi feels it is imperative to resume negotiations within the framework of the United Nations system, the only appropriate forum fully representative for such purposes. My delegation wishes to draw the attention of the developed countries to the need to provide for the most pressing and particular requirements of the land-locked and most seriously affected countries,
139.	It is imperative that concrete and positive results should be arrived at immediately that will lead to justice and equity in our international relations.
140.	In this respect, Burundi supports the convening of a special session of the General Assembly during 1980 to assess the progress achieved on the tortuous road to the establishment of a new international economic order. We trust that between now and then we will have been able to make further progress in the strengthening of co-operation.
141.	My delegation lays great store by co-operation among Member States regardless of their degree of development.
142.	While it is true that development is a matter for each country, solidarity is necessary for harmonious development among States. The new regime in Burundi has laid a solid groundwork for that development. In fact, in the first months of its existence, fruitful contacts were established between Burundi and its neighbouring countries, namely, Rwanda, Tanzania and Zaire, in order to create regional groupings for co-operation. The Burundi Government is happy that the decisions adopted by the eminent Heads of State of the region have met the profound aspirations of their people and ours.
143.	We are happy to note that these efforts are being endorsed by the United Nations system and by the European Economic Community. The Burundi delegation encourages such initiatives, between developing countries. Thus, the Programme of Action adopted by the Third Ministerial Meeting of the Group of 77, the Action Programme for Economic Co-operation adopted by the Fifth Conference of Heads of State or Government of Non-Aligned Countries, the report of the Conference on Economic Co-operation among Developing Countries and also the decisions of the Trade and Development Board of UNCTAD, will clearly guide us all in our future deliberations. In a more specific field, that of the law of the sea, Burundi has followed with interest the negotiations that have taken place in the preparation of an international convention. My delegation believes that it would be regrettable to delay the conclusion of such a convention as thereby the United Nations would forfeit much of its credit and respect. At this stage of negotiations we believe particular attention should be given to the position of the land-locked countries which are equally interested in developing the resources of the high seas, the common heritage of mankind.
144.	Thus, the oceans and seas will no longer be an arena for armed confrontation but will become vast fields for co-operation and peace. Within that context, my delegation wishes to state that we support the just demands of the coastal States of the Indian Ocean, who adjure the international community to make of it a zone of peace and co-operation.
145.	In the course of this statement, at no time I trust have I ceased to stress the outstanding role that the United Nations must and should play in international relations. This is due to a large extent to the faith that the people of Burundi have placed in this great world Organization. This confidence is due also to the scope of the problems that should be solved by peaceful means. The United Nations doubtless is the most appropriate forum for the settlement of those questions that touch on the future of the peoples of the world. Peoples struggling for their independence and dignity turn their eyes to our Organization. The people of Palestine inquire of this Organization regarding their future. The search for a world of justice and equity hinges on our Organization. Over the years our Organization has achieved enormous scope.
146.	The question arises, however, of whether the sharp problems that face our Organization can be solved despite the contradictions inherent in its component parts. In the past, it has been surprising to see that two important bodies of our Organization, namely, the General Assembly and the Security Council, have been unable to take the same stand on situations that threaten international peace and security, including such questions as decolonization, apartheid, the Middle East and Viet Nam.
147.	The international community has witnessed the improper use of the right of veto by one or another of the members of the Security Council. Today, because of the exaggerated prerogatives enjoyed by the permanent members, the decisions of the General Assembly are blocked. Convinced that .this situation will not find any solution based upon the present provisions of the Charter, the Government of Burundi feels that the moment has come for a democratization of international relations by a revision of the Charter and bearing in mind the need to abolish the right of veto.
148.	In so doing, we shall have laid a solid basis for equity and justice in international relations. We will have safeguarded also the very foundations of our Organization. We will have rekindled for succeeding generations the torch of San Francisco, the torch of equality, friendship and solidarity among peoples.
